UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-7614


ANGELO HAM,

                 Plaintiff – Appellant,

          v.

NORA CHANDLER, Deputy Clerk of Court; LARRY PROPES, Clerk of
Court,

                 Defendants – Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.     J. Michelle Childs, District
Judge. (6:10-cv-02020-JMC)


Submitted:    February 28, 2011            Decided:   March 9, 2011


Before TRAXLER, Chief Judge, and KING and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Angelo Ham, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Angelo      Ham     appeals       the     district        court’s    order

accepting the recommendation of the magistrate judge and denying

relief on his complaint filed pursuant to Bivens v. Six Unknown

Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).

We   have   reviewed      the   record     and      find   no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.         Ham   v.    Chandler,       No.       6:10-cv-02020-JMC          (D.S.C.

Nov. 8, 2010).       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the    court     and   argument      would    not      aid   the   decisional

process.

                                                                              AFFIRMED




                                          2